DETAILED ACTION
This is in response to the applicant’s communication filed on 9/2/22 wherein:
Claims 1-21 are currently pending.    

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claims 8 and 15 recite a machine-readable storage medium and a device, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of determining a difference in a payment schedule as a pledge level revenue delta for a donation, wherein the payment schedule is stored . . . as one of a plurality of payment schedules corresponding to a plurality of donations, wherein  . . . stores, for each of the payment schedules, a plurality of scheduled payments that are each indicated as having been paid or unpaid, wherein the pledge level revenue delta is a sum of all payments for the payment schedule minus a sum of all corresponding installments; responsive to determining that the pledge level revenue delta is greater than zero for the donation: compiling, using the payment schedule for the donation, a schedule of payments and installments for the donation, wherein the schedule of payments and installments for the donation are stored . . . [separately with] only those of the plurality of payment schedules where a difference was detected; and adjusting revenue amounts for at least one installment of the schedule of payments and installments to account for the pledge level revenue delta; and reporting the adjusted revenue amounts to an external agency are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the claim is “computer implemented” (claim 1 preamble), “executed by a processor” (claim 8 preamble), and involves “a machine-readable medium,” “processors” (claim 15), and a “data structure” (claims 1, 8, and 15; Examiner notes that the “data structure” seems to be simply a collection of payment records, in accordance with the Specification at ¶ 28, which may not actually be a computer component; however, Examiner has interpreted the term “data structure” as computer hardware in favor of the Applicant for the purposes of the rejection under 35 USC 101), nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations identified as abstract in Step 2A, above, are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Examiner notes that the Specification indicates that the invention is directed to the field of donation management systems and is used to track donations.  Specification ¶¶ 1 and 15-16.  Tracking donations may be considered a commercial or legal interaction as well as possibly managing interactions between people.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements of a machine-readable storage medium, processors, and a data structure.  The computer is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “storing” data and “reporting” the adjusted revenue amounts limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the determining, compiling, adjusting, and reporting steps identified as part of the abstract idea, above, amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “storing” and “reporting” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec and identifying presenting offers as WURC, as recognized by OIP Techs).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-7, 9-14, and 16-21 merely add further details of the abstract steps/elements recited in claim 1, 8, or 15 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-7, 9-14, and 16-21 are also non-statutory subject matter.

Dependent claims 2, 9, and 16 further limit the abstract idea by introducing the element of sorting the schedule, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 3, 10, and 17 further limit the abstract idea by introducing the element of adjusting revenue allocated to each fund, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 4, 11, and 18 further limit the abstract idea by introducing the element of increasing total revenue for the donation, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 5, 12, and 19 further limit the abstract idea by introducing the element of limiting an increase in implied revenue, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 6, 13, and 20 further limit the abstract idea by introducing the element of generating at least one new installment record, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 7, 14, and 21 further limit the abstract idea by introducing the element of generating at least one new installment record, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al. (US 20120232980), in view of Poirier et al. (US 20220164834), and further in view of Hu et al. (US 20170053256).

Referring to claim 1:  
Wald discloses a computer implemented method of revenue recognition for a donation management system, the method comprising: 

determining a difference in a payment schedule as a pledge level revenue delta for a donation, wherein the payment schedule is stored in a payment schedule data structure as one of a plurality of payment schedules corresponding to a plurality of donations, wherein the payment schedule data structure stores, for each of the payment schedules, a plurality of scheduled payments that are each indicated as having been paid or unpaid {Wald [0055]-[0057][0061]-[0064] and Fig. 3 Predicted shortfall 314 is calculated by subtracting target amount 313 from the predicted sum of donations 316 [0057] where the predicted shortfall is the pledge level revenue delta and where Fig. 3 shows the payments made and predicted (paid and unpaid) in the graph, where the kiosk may be used for tracking the donations for multiple users/customers, as indicated in [0061]-[0064] and the each user’s data is stored as part of a data structure}; 

[responsive to determining that the pledge level revenue delta is greater than zero for the donation:] compiling, using the payment schedule for the donation, a schedule of payments and installments for the donation, wherein the schedule of payments and installments for the donation are stored in a set of one or more [other] data structures [used for only those of the plurality of payment schedules where a difference was detected] {Wald [0055]-[0057][0079] and Fig. 3 where Fig. 3 shows payments up until current date 317 and then extracts the rate of payments to predict further installments and where, as stated in [0057], if the user’s predicted sum of donations is lower than the target amount (i.e., the pledge level revenue delta is greater than zero),  then the notifications to the user are triggered which involves compiling the payment schedule; Examiner notes that the portion of the limitation in brackets is not explicitly taught by Wald and is addressed below; further, Examiner notes that the compiling limitation, as well as the adjusting limitation, below, are dependent on the pledge level revenue delta being greater than zero; therefore, these limitations are contingent limitations as they must only be performed if the condition precedent is met, and therefore, receive little patentable weight – see MPEP 2111.04}; and 

adjusting revenue amounts for at least one installment of the schedule of payments and installments to account for the pledge level revenue delta {Wald [0061][0062] The options can include adjusting one's payment schedule [0062]}; and

reporting the adjusted revenue amounts to an external agency {Wald [0061] sending an email to the user’s selected charity with the newly modified target amount and accrued amount so that the charity can better estimate its income [0061]}.

Wald discloses a system for charitable giving (abstract).  Wald does not disclose wherein the pledge level revenue delta is a sum of all payments for the payment schedule minus a sum of all corresponding installments; and responsive to determining that the pledge level revenue delta is greater than zero for the donation, performing steps.

However, Poirier discloses a similar system for managing crowdfunding campaigns (abstract).  Poirier discloses wherein the pledge level revenue delta is a sum of all payments for the payment schedule minus a sum of all corresponding installments; and responsive to determining that the pledge level revenue delta is greater than zero for the donation, performing steps {Poirier [0046][0051][0053] [0054] generating, by the computer-implemented algorithm, a recommendation for a donor to the first fundraising campaign, to donate to one or more of the identified plurality of fundraising campaigns based on the determination of the portion of the surplus amount [0046] where the surplus of funds beyond the fundraising goal (in [0054], it is the donor’s $90), is the pledge level revenue delta, the sum of all offered donations, including what has already been collected (in [0054], the $10k that has been offered and collected as well as the $90 that has been offered to reach the goal) is the “sum of all payments for the payment schedule,” and the sum of payments that have already been paid is the “sum of all corresponding installments” (in [0054], it is the $10k that has been collected) and where, when it is determined that there is a surplus, or that the pledge revenue delta is greater than zero, the system performs additional steps}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Wald to incorporate determining that there is a surplus of donated funds when compared to the expected funds as taught by Poirier because this would provide a manner for giving the donor the opportunity to split the gift or donate it to another cause that has not met its funding goal (Poirier at [0046]), thus aiding the user by increasing the number of causes that receive funds.

Wald, as modified by Poirier, discloses a system for charitable giving (abstract).  Wald, as modified by Poirier, does not explicitly disclose wherein the schedule of payments and installments for the donation are stored in a set of one or more other data structures used for only those of the plurality of payment schedules where a difference was detected.

However, Hu discloses a similar system for data storage and analytics (abstract).  Hu discloses wherein the schedule of payments and installments for the donation are stored in a set of one or more other data structures used for only those of the plurality of payment schedules where a difference was detected {Hu [0034] First data cluster 202 includes a first data structure that stores a set of account transactions. Second data cluster 204 includes a second data structure that stores account transactions for new accounts[0034] further “used for only those of the plurality of payment schedules where a difference was detected” seems to be directed to the intended use of the data structure (to store payments and installments only for those of the payment schedules where a difference was detected), and does not affect the structure or steps of the method; it does not further limit the scope of the claim, and therefore, receives little patentable weight – see MPEP 2111.04}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Wald and Poirier to incorporate storing data in another data structure used for a limited set of data as taught by Hu because this would provide a manner for storing transaction data (Hu at [0034]), thus aiding the user by providing records.

Referring to claim 2:
Wald discloses sorting the schedule of payments and installments in chronological order {Wald [0055] [0056] Fig. 3 where Fig. 3 shows that the payments/installments are organized chronologically}.

Referring to claim 3:
Wald discloses adjusting revenue allocated to each fund associated with the donation in response to the difference in the payment schedule {Wald [0061][0071][0077] The system can directly apprise and update the charitable organization as to a user's changed preferences regarding target amounts as well as money accrued towards those target amounts [0077]}.

Referring to claim 4:
Wald discloses increasing total revenue for the donation in response to a sum of the payments from the schedule of payments and installments exceeding a current revenue amount of the donation {Wald [0057]-[0061][0079] indicates that re-estimations of the predicted sum of donations may occur if the user makes adjustments to their donations; in the case that a user’s adjustment adds value to the charitable donation, as described in [0058], the re-estimation increases, thereby increasing the total revenue for the donation}.

Referring to claim 5:
Wald discloses limiting an increase in implied revenue to a maximum of the pledge level revenue delta {Wald [0065][0066] where the forecasted amount for the charitable organizations is limited to the target amounts that are pledged}.

Referring to claim 6:
Wald discloses wherein adjusting the revenue amounts for at least one installment comprises: generating at least one new installment record in the schedule of payments and installments to accommodate a payment that exceeds the amount of the donation {Wald [0055]-[0057] where the payments are used to predict the additional installments, as shown in Fig. 3 and the payments may exceed the amount of the donation}.

Referring to claim 7:
Wald discloses wherein adjusting the revenue amounts for at least one installment comprises: generating at least one new installment record in the schedule of payments and installments that has an amount that is (i) the donation amount minus a sum of all installments from the schedule of payments and installments or (ii) a sum of all payments from the schedule of payments and installments minus the sum of all installments {Wald Fig. 3 where Fig. 3 shows the predicted shortfall as the difference between the target amount and the predicted donation and where the predicted donation is the sum of all installments and by calculating the predicted shortfall, at least one new installment record is generated}.

Referring to claims 8-14:
Claims 8-14 are rejected on a similar basis as claims 1-7.

Referring to claims 15-21:
Claims 15-21 are rejected on a similar basis as claims 1-7, with the following additions:
Wald discloses a computing device, the computing device implementing a method of managing access to resources of a nonprofit cloud platform, comprising: a non-transitory machine-readable medium having stored therein a revenue recognizer; and one or more processors coupled to the non-transitory machine-readable medium, the one or more processors to execute the revenue recognizer {Wald [0013][0018][0049][0072][0077][0082] and Figs. 1 and 5 where the kiosk includes a processor, as stated in at least [0018] and is connected to the charitable entities via the internet, as stated in at least [0049] and [0077]}.

Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive. 

Completeness and Clarity of Examiner’s Action
Examiner notes Applicant’s request regarding suggestions regarding allowability.  Examiner will provide such suggestions when Examiner has suggestions to offer.

Claim Rejections – 35 USC 101
Applicant argues that the limitations do not recite an abstract idea.  Examiner respectfully disagrees, for all the reasons above.  Applicant argues that the “Office improperly disregards the specific use of different data structures that is recited” and that these data structures should not be considered generic computer components.  Remarks 10-11.  Examiner respectfully disagrees.  The data structures are recited at a high-level of generality, such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Examiner notes that the Specification does not describe the data structures in any detail, other than a passing mention that the data structures are a collection of data records (see 101 rejection above).  The data structures could be filing cabinets or software, if interpreted broadly.  There is no improvement to the data structures themselves.

Applicant then argues that claim 1 is “integrated into a practical application and is not directed to an abstract idea” because it “allows a computer-based donation management system to be adapted to handle accrual accounting.” Remarks 11.  As is explained in MPEP 2106.05(f), the recitation of a computer in a claim does not render the abstract idea eligible.

Applicant then argues that the “additional elements recited in independent claim 1 integrate the alleged abstract idea into a practical application” in that the computing resources are minimized since some donations are not stored in the payment schedule, thereby improving the performance of the computer.  Remarks 11-12.  Not storing information does not positively improve the performance of the computer itself.  Further, there is no evidence of any improvement to the computer.  In order to provide an improvement to a practical application, the Supreme Court has identified a number of considerations as relevant to the evaluation of whether the claimed additional elements amount to an inventive concept.  Limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include: (i) improvements to the functioning of a computer, (ii) improvements to any other technology or technical field, (iii) applying the judicial exception with, or by use of, a particular machine, (iv) effecting a transformation or reduction of a particular article to a different state or thing, (v) adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016), and (vi) other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.  Applicant has not provided evidence that any of these considerations apply, or that the invention provides significantly more than the abstract idea.

Claim Rejections – 35 USC 103
Applicant argues that Wald does not disclose the newly amended limitations.  Examiner has provided a new rejection with new art that discloses these limitations; therefore the arguments are moot.  

Request for Interview
Examiner notes applicant’s request; however, for Examiner to know that the response provided would not result in an allowance, Examiner had to first examine the claims.  Examiner invites Applicant to initiate an interview by calling the Examiner after receipt of this Office Action if Applicant so desires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689